DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: in line 16 “the least one leg spring” should read --the at least one leg spring--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the crankshaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --a crankshaft--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US patent application publication 2018/0172062) (hereinafter Hu et al.).
Regarding claim 1, Hu discloses a lifting column for a piece of furniture comprising: a first element (7) and a second element (4), which is introduced at least partially into the first element, wherein the first element has a spindle (1), which extends along the longitudinal axis of the first element and projects at least some way into the second element, and wherein the second element has a rotor (2), which is mounted in a rotatable manner in the second element and has at least one rolling body (23), which runs in or on a thread helix of the spindle ([0066]), wherein a rotation of the rotor relative to the spindle gives rise to a linear movement of the second element relative to the first element, wherein the second element has an arresting device, which, in a first state, blocks the rotation of the rotor relative to the spindle and, in a second state, frees the rotation of the rotor relative to the spindle, wherein at least one leg spring (26) is clamped in between the rotor and a fastening element, which is fastened on the second element, this the at least one leg spring subjecting the rotor to a prestressing force ([0067]).
Regarding claim 3, Hu discloses a lifting column wherein for the purpose of setting the prestressing force of the at least one leg spring, the fastening element can be moved in the form of an arc of a circle around the longitudinal axis of the leg spring ([0067]).
Regarding claim 4, Hu discloses a lifting column wherein the fastening element is arranged on a worm wheel (94), which may be rotated by means of a worm connected in a rotationally fixed manner to the second element.
Regarding claim 6, Hu discloses a lifting column wherein the second element is guided in a linearly movable manner within the first element by at least one linear guide (42).
Regarding claim 7, Hu discloses a lifting column wherein the second element has at least one rolling bearing, and wherein an outer ring of the rolling bearing (13) is introduced into a groove (1a) of the first element in order to form the at least one linear guide.
Regarding claim 12, Hu discloses a piece of furniture having at least one lifting column comprising: a first element (7) and a second element (4) introduced at least partially into the first element; the second element being fastened to a furniture element; the first element having a spindle (1) extending along a longitudinal axis of the first element and projecting at least partially into the second element; the second element having a rotor (2) mounted in a rotatable manner in the second element and having at least one rolling body (23), which runs in or on a thread helix of the spindle ([0066]); wherein a rotation of the rotor relative to the spindle gives rise to a linear movement of the second element relative to the first element; the second element having an arresting device, which, in a first state, blocks rotation of the rotor relative to the spindle and, in a second state, frees rotation of the rotor relative to the spindle, and at least one leg spring (26) being clamped in between the rotor and a fastening element, which is fastened on the second element, the least one leg spring subjecting the rotor to a prestressing force ([0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding claim 5, Hu discloses a lifting column wherein the first element and the second element have a square cross section, and wherein the second element has a smaller diameter than the first element (Fig. 5).  Hu does not disclose the first and second element to have a round cross section.  The examiner is taking OFFICIAL NOTICE that telescoping legs having round cross section are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Hu wherein the first and second element to have a round cross section, because this arrangement would have replaced one known cross sectional shape with another known shape yielding a predictable result.
Allowable Subject Matter
Claims 2, 8-11 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637